Weiss, P. J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, an inmate at Clinton Correctional Facility in Clinton County, arranged for a transfer of $100 from his privately held money market account to another inmate in violation of the exchange of funds provision in Directive No. 4422 (7 NYCRR 720.6 [g]). Petitioner has challenged the disciplinary determination which found him guilty of violation of a prison rule by contending that the record fails to demonstrate he had notice that the conduct was prohibited. Contrary to petitioner’s contention, we find that he had notice of the proscribed conduct. Inmate rule 180.11, a copy of which petitioner admittedly possessed, specifically required petitioner to follow the guidelines of Directive Nos. 4422 and 4421 and their codification at 7 NYCRR parts 720 and 721 concerning facility correspondence procedures. The foregoing constitutes proof that petitioner had the requisite notice (see, Matter of Gittens v Coughlin, 184 AD2d 812).
Mikoll, Yesawich Jr., Crew III and Cardona, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.